DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al., US 2007/0235135 in view of Janakiraman et al., US 2009/0236214 or Kim et al., US 2016/0281225 or Ohmi et al., US 2009/0065480.
Nishio et al. shows the invention as claimed including plasma treatment device comprising: a chamber body 101 including a chamber defined therein; a gas supply part 107 configured to supply a processing gas into the chamber; a stage 115 disposed within the chamber; an upper electrode 103 having  a surface that faces the stage via an 
Nishio et al. does not expressly disclose that the upper electrode 103 has a circular surface and the insulating window has an annular ring shape. However, the upper electrode 103 and the insulating window are provided facing a round wafer, and from common technical knowledge, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the upper electrode 103 and the insulating window 102 would have a circular shape to match the shape of the substrate being processed. Additionally, the configuration of the claimed upper electrode and insulating window 102 are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed upper electrode and insulating window 102 are significant. 

With respect to claim 3, it should be noted that the choke part of the apparatus of Nishio et al. modified by Janakiraman et al. or Kim et al. or Ohmi et al., includes a first portion that extends in a radial direction of the chamber body and a second portion that extends in a direction parallel to the central axis. 
Regarding claim 4, it should be noted that the choke part of the apparatus of Nishio et al. modified by Janakiraman et al. or Kim et al. or Ohmi et al., would cover the entire sidewall of the chamber, including the area around the stage. Therefore, one of ordinary skill in the art at the time the invention was made would have understand that the choke part would eliminate the electromagnetic waves propagating between the stage and the sidewall. Additionally, it should be noted that a prima facie case of obviousness still exist because it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the claimed length of the first and second portions of the choke part during routine experimentation depending upon, 
With respect to claims 8 and 10, it should be noted that the specification of the instant claimed invention (paragraph 0035) discloses that by setting the length of the choke part to about ¼ of the wavelength of the electromagnetic waves propagating inside the choke part, the impedance of the choke part reaches an infinite value as viewed from the insulating ring. Ohmi et al. further discloses that the length of the choke part 303 is set to about 1/4 of the wavelength of the electromagnetic waves propagating inside the choke part (see, for example, paragraph 0088). Additionally, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the length of the choke part during routine experimentation depending upon, for example, the desired processing/plasma characteristics, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.
Regarding claim 9, it should be noted that the first portion and the second portion of the choke part 320 of Janakiraman et al., the choke part 240 of Kim et al., and the choke part 303 of Ohmi et al., are continuous with each other. Therefore, the apparatus of Nishio et al. modified by Janakiraman et al. or Kim et al. or Ohmi et al., would comprise a choke part in which the first portion and the second portion are continuous with each other.
Concerning claim 11, Nishio et al. further discloses the use of an O-ring 127 in the sidewall as a vacuum seal material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an O-ring .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al., US 2007/0235135 in view of Kobayashi et al., US 2008/0223522.
Nishio et al. shows the invention as claimed including plasma treatment device comprising: a chamber body 101 including a chamber defined therein; a gas supply part 107 configured to supply a processing gas into the chamber; a stage 115 disposed within the chamber; an upper electrode 103 having  a surface that faces the stage via an internal space of the chamber; a conductor (the conductor within coaxial waveguide 125) connected to the upper electrode; a high-frequency power supply 108 configured to generate a first high-frequency power having a frequency raging from 100MHz to 1,000 MHz, the high-frequency power supply being coupled to the upper electrode via the conductor; a bias power supply 113 configured to apply a second high-frequency power or a direct current bias power to the upper electrode, the second high-frequency power having a frequency lower than a frequency of the first high-frequency power; an insulating window 102 provided to extend along an outer edge of the surface of the upper electrode; a waveguide 125 through which electromagnetic waves generated around the conductor based on the first high-frequency power propagate, the waveguide being connected to the annular insulating ring outside the upper electrode; and a controller 120 configured to control the second high-frequency power or the direct current bias power to be applied to the upper electrode (see, for example, fig. 16 and its description). 

Nishio et al. does not expressly disclose the claimed sensors. Kobayashi et al. discloses a plasma treatment device comprising a plurality of sensors 43-2 provided in an upper electrode 3 and configured to detect parameters corresponding to heat fluxes directed toward the upper electrode from the internal space, wherein the plurality of sensors are disposed at different positions in the upper electrode in a radial direction of the electrode, respectively, and wherein a controller 100 is configured to control a bias power supply 21-1 based on detection results obtained by the plurality of sensors (see, for example, fig.1 and its description, especially paragraph 0049). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Nishio et al. as to comprise the claimed sensors and configure the controller to control the bias power supply based on detection results obtained by the plurality of sensors because such means are known and used in the art as a suitable means for effectively and efficiently measure the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al., US 2007/0235135 in view of Kobayashi et al., US 2008/0223522, as applied to claim 5 above, and further in view of Janakiraman et al., US 2009/0236214.
Nishio et al. and Kobayashi et al. are applied as above and Nishio et al. further discloses that the upper electrode includes a main body (top part of 103) and a shower plate (lower part of 103) disposed under the main body and having the annular surface, the shower plate having a plurality of gas discharge holes formed therein.  Also, the plurality of sensors of the apparatus of Nishio et al. modified by Kobayashi et al., are capable of outputting an output signal corresponding to a difference between a .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.

Applicant argues that the cited references fail to disclose or suggest “the controller is further configured to control the bias power supply to increase or decrease an absolute value of a negative bias voltage applied to the upper electrode from the bias power supply, based on detection results obtained by the plurality of sensors”. The examiner respectfully disagrees and contends that since in the apparatus of Nishio et al. modified by Kobayashi et al.: a) the bias power supply increases or decreases the bias voltage applied to the upper electrode, b) the controller controls the bias power supply (either increasing the bias voltage or decreasing the bias voltage), and c) the controller controls the bias power supply based on detection results obtained by the plurality of sensors, then one of ordinary skill in the art at the time the invention was made would have understand and/or found obvious that the controller of the apparatus of Nishio et al. modified by Kobayashi et al. controls the bias power supply 21-1 to increase or decrease the bias voltage applied to the upper electrode based on detection results obtained by the plurality of sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (US 2006/0169410) is cited for its teaching of a plasma device comprising a detecting/monitoring means and an upper electrode. Rauf et al. (US 2009/0025879) is cited for its teaching of a plasma device comprising an insulating ring along an outer edge of an upper electrode and a sensor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 25, 2022
/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716